477 F.2d 564
83 L.R.R.M. (BNA) 2438, 71 Lab.Cas.  P 13,698
LOCAL UNION NO. 626 OF the UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO, Appellant,v.DELAWARE CONTRACTORS ASSOCIATION, INC., a Delaware Corporation.
No. 72-1845.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) May 22, 1973.Decided May 23, 1973.

John Merwin Bader, Bader, Dorsey & Kreshtool, Wilmington, Del., Leonard M. Sagot and Thomas W. Jennings, Ettinger, Poserina, Silverman, Dubin, Anapol & Sagot, Philadelphia, Pa., for appellant.
Vincent J. Arpuzzese, and Frank A. Mastro, Apruzzese & McDermott, Springfield, N. J., for appellee.
Before KALODNER, ALDISERT and ADAMS, Circuit Judges.OPINION OF THE COURT
PER CURIAM:


1
This appeal presents the question whether the vacation plan of the appellant Local No. 626 of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO, violates the provisions of Sec. 302 of the Labor Management Relations Act of 1947, 29 U.S.C. Sec. 186.  We are persuaded by the reasoning of Judge James L. Latchum, 344 F.Supp. 1281 (D.Del.1972), that the plan did violate the statute.  See also, Mechanical Contractors Association of Philadelphia, Inc. v. Local Union 420, 265 F.2d 607 (3d Cir. 1959).


2
The judgment of the district court will be affirmed.